CARPENTER, J.
Case tried before a jury and verdict returned for plaintiff for seven hundred and fifty (750) dollars. Defendant thereupon filed a motion for a new trial. The case is now before this Court on said motion.
It appeared from the evidence that the plaintiff, who is an elderly lady, was riding as a passenger in an automobile owned and operated by Fred Peabody; that the automobile in which plaintiff was riding was proceeding southerly on Warwick Avenue on the right hand side; that the truck of the defendant was being driven northerly along Warwick Avenue on the right hand side; that as the two machines were nearly opposite each other the defendant’s truck was turned to the left onto its left hand side of the road, where the two machines came together. By reason of the collision the plaintiff was thrown out onto the ground.
There was ample evidence for the jury to find that the defendant was guilty of negligence which contributed to the collision and they were justified in returning a verdict for the plaintiff.
The injuries sustained also justified the jury in assessing damages in the sum of $750.
Substantial justice has been done in this case. Motion for new trial denied.